

Grant No.: _____


H2DIESEL HOLDINGS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
H2Diesel Holdings, Inc., a Florida corporation (the “Company”), hereby grants
shares of its common stock, $.001 par value (the “Stock”), to the Grantee named
below, subject to the vesting conditions set forth in the attachment. Additional
terms and conditions of the grant are set forth in this cover sheet and in the
attachment (collectively, the “Agreement”) and in the Company’s 2007 Omnibus
Incentive Plan (the “Plan”).
 
Grant Date:________ ___, _______
 
Name of Grantee: __________________
 
Grantee's Employee Identification Number: ______________
 
Number of Shares of Stock Covered by Grant: ___________
 
Purchase Price per Share of Stock: $_____.___
 
Vesting Start Date: __________________, _____
 
By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached.
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan. Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.
 

Grantee:        
(Signature)
      Company:          
(Signature)
Title:
   

  
This is not a stock certificate or a negotiable instrument.
 

--------------------------------------------------------------------------------



H2DIESEL HOLDINGS, INC.
2007 OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
Restricted Stock/ Nontransferability
 
This grant is an award of Stock in the number of shares set forth on the cover
sheet, at the purchase price set forth on the cover sheet, and subject to the
vesting conditions described below ("Restricted Stock"). The purchase price is
deemed paid by your prior services to the Company.  To the extent not yet
vested, your Restricted Stock may not be transferred, assigned, pledged or
hypothecated, whether by operation of law or otherwise, nor may the Restricted
Stock be made subject to execution, attachment or similar process.
     
Vesting
 
The Company will issue your Restricted Stock in your name as of the Grant Date.
 
[Your right to the Stock under this Restricted Stock Agreement vests as to
one-third (1/3rd) of the total number of shares of Stock covered by this grant,
as shown on the cover sheet, on the first anniversary of the Vesting Date,
provided you then continue in Service. Thereafter, you will vest in equal
installments every month for the following 24 months. If, however, such vesting
would occur during a period in which you are (i) subject to a lock-up agreement
restricting your ability to sell shares of Stock in the open market or (ii)
restricted from selling shares of Stock in the open market because you are not
then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or you are
otherwise restricted from trading), vesting in such shares of Stock will be
delayed until the first date on which you are no longer prohibited from selling
shares of Stock due to a lock-up agreement or insider trading plan restriction
(the “Vesting Date”), and provided, further, that you have been continuously in
Service to the Company or a Subsidiary from the Grant Date until the Vesting
Date. The resulting aggregate number of vested shares of Stock will be rounded
down to the nearest whole number, and you cannot vest in more than the number of
shares covered by this grant.] 1/
 
No additional shares of Stock will vest after your Service has terminated for
any reason.

 

--------------------------------------------------------------------------------

1/  To be discussed.
 
2

--------------------------------------------------------------------------------


 
Forfeiture of Unvested Stock
 
In the event that your Service terminates for any reason, you will forfeit to
the Company all of the shares of Stock subject to this grant that have not yet
vested or with respect to which all applicable restrictions and conditions have
not lapsed. 2
     
Leaves of Absence
 
For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.
 
The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
     
Issuance
 
The issuance of the Stock under this grant shall be evidenced in such a manner
as the Company, in its discretion, will deem appropriate, including, without
limitation, book-entry, registration or issuance of one or more Stock
certificates, with any unvested Restricted Stock bearing a legend with the
appropriate restrictions imposed by this Agreement. As your interest in the
Stock vests as described above, the recordation of the number of shares of
Restricted Stock attributable to you will be appropriately modified.
     
Withholding Taxes
 
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of Stock acquired under this grant.
In the event that the Company determines that any federal, state, or local tax
or withholding payment is required relating to the payment of dividends or the
vesting of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. The shares of
Stock so delivered or withheld must have an aggregate Fair Market Value equal to
the withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements.

 

--------------------------------------------------------------------------------

2 Discuss whether vesting should be accelerated on death or disability.
 
3

--------------------------------------------------------------------------------


 
Section 83(b)
Election
 
Under Section 83 of the Internal Revenue Code of 1986, as amended (the "Code"),
the difference between the purchase price paid for the shares of Stock and their
Fair Market Value on the date any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time. For this
purpose, "forfeiture restrictions" include the forfeiture as to unvested Stock
described above. You may elect to be taxed at the time the shares are acquired,
rather than when such shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within thirty (30) days after the Grant Date. You will
have to make a tax payment to the extent the purchase price is less than the
Fair Market Value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the Fair Market
Value of the shares on the Grant Date. The form for making this election is
attached as Exhibit A hereto. Failure to make this filing within the thirty (30)
day period will result in the recognition of ordinary income by you (in the
event the Fair Market Value of the shares as of the vesting date exceeds the
purchase price) as the forfeiture restrictions lapse.
 
YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY'S, TO
FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING SOLELY
ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE
ANY 83(b) ELECTION.
     
Corporate Transaction
 
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this award will become 100% vested (i) if it is not
assumed, or equivalent awards are not substituted for the award, by the Company
or its successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the
Corporate Transaction. Notwithstanding any other provision in this Agreement, if
assumed or substituted for, the award will expire one year after the date of
termination of Service.

 
4

--------------------------------------------------------------------------------


 

   
“Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same may be increased from time to time) or a material reduction in your
annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company's requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company's business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction.
     
Retention Rights
 
Neither your award nor this Agreement give you the right to be retained by the
Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The Company
(and any Parent, Subsidiaries or Affiliates) reserve the right to terminate your
Service at any time and for any reason.
     
Shareholder Rights
 
You have the right to vote the Restricted Stock and to receive any dividends
declared or paid on such stock. Any distributions you receive as a result of any
stock split, stock dividend, combination of shares or other similar transaction
shall be deemed to be a part of the Restricted Stock and subject to the same
conditions and restrictions applicable thereto. The Company may in its sole
discretion require any dividends paid on the Restricted Stock to be reinvested
in shares of Stock, which the Company may in its sole discretion deem to be a
part of the shares of Restricted Stock and subject to the same conditions and
restrictions applicable thereto. Except as described in the Plan, no adjustments
are made for dividends if the applicable record date occurs before your stock
certificate is issued.
     
[Forfeiture of Rights
 
If during your term of Service you should take actions in competition with the
Company, the Company shall have the right to cause a forfeiture of your unvested
Restricted Stock, and with respect to those shares of Restricted Stock vesting
during the period commencing twelve (12) months prior to your termination of
Service with the Company due to taking actions in competition with the Company,
the right to cause a forfeiture of those vested shares of Stock.
 

 
5

--------------------------------------------------------------------------------


 

   
Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Affiliates is
engaged during your employment or other relationship with the Company or its
Affiliates or at the time of your termination of Service. Under the prior
sentence, ownership of less than 1% of the securities of a public company shall
not be treated as an action in competition with the Company.]
     
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant shall be adjusted (and
rounded down to the nearest whole number) pursuant to the Plan. Your Restricted
Stock shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.
     
Legends
 
All certificates representing the Stock issued in connection with this grant
shall, where applicable, have endorsed thereon the following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A COPY OF SUCH AGREEMENT IS ON
FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED UPON WRITTEN
REQUEST TO THE SECRETARY OF THE COMPANY BY THE HOLDER OF RECORD OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.”
     
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Florida, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 
6

--------------------------------------------------------------------------------


 
The Plan
 
The text of the Plan is incorporated in this Agreement by reference.
 
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.
     
Data Privacy
 
In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.
 
By accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident Grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.
     
Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact [                              ] at [                  ]
to request paper copies of these documents.



By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.
 
7

--------------------------------------------------------------------------------



EXHIBIT A


ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
1. The name, address and social security number of the undersigned:
 
Name: ________________________________________
 
Address: ______________________________________
 
______________________________________________
 
Social Security No. : _____________________________
 
2. Description of property with respect to which the election is being made:
 
________________shares of common stock, par value $.001 per share, H2Diesel
Holdings, Inc., a Florida corporation, (the “Company”).
 
3. The date on which the property was transferred is ____________ __, 200_.
 
4. The taxable year to which this election relates is calendar year 200_.
 
5. Nature of restrictions to which the property is subject:
 
The shares of stock are subject to the provisions of a Restricted Stock
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.
 
6. The fair market value of the property at the time of transfer (determined
without regard to any lapse restriction) was $__________ per share, for a total
of $__________.
 
7. The amount paid by taxpayer for the property was $__________.
 
8. A copy of this statement has been furnished to the Company.
 
Dated: _____________, 2007
 

                Taxpayer’s Signature                         Taxpayer’s Printed
Name

 

--------------------------------------------------------------------------------



PROCEDURES FOR MAKING ELECTION
UNDER INTERNAL REVENUE CODE SECTION 83(b)


The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:3 


1. You must file one copy of the completed election form with the IRS Service
Center where you file your federal income tax returns within 30 days after the
Grant Date of your Restricted Stock.


2. At the same time you file the election form with the IRS, you must also give
a copy of the election form to the Secretary of the Company.


3. You must file another copy of the election form with your federal income tax
return (generally, Form 1040) for the taxable year in which the stock is
transferred to you.




--------------------------------------------------------------------------------

3  Whether or not to make the election is your decision and may create tax
consequences for you. You are advised to consult your tax advisor if you are
unsure whether or not to make the election.
 

--------------------------------------------------------------------------------

